PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/700,946
Filing Date: 11 Sep 2017
Appellant(s): Keil et al.



__________________
Kevin Lemack
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 30, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
The same rejections as detailed in the Rejection filed January 12, 2021 with the addition of the following below.

NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7,24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1,7,24 and 25, the claims recite a residual moisture content of the claimed coating layers, however, the claims are apparatus claims and the limitation of residual moisture do not provide further structure to the apparatus.  In addition, the apparatus claims contain indefinite limitations on the coating moisture where there is some question on how to interpret the limitation.  
WITHDRAWN REJECTIONS
No withdrawn rejections by the examiner.  

(2) Response to Argument
Appellant argued the prior art of record fails to teach a noncontactless dryer and actually teaches away from using such to avoid damage and breakage of the moist web.
The Examiner agrees in part.  While the Examiner acknowledges Rantanen et al. (6,733,636) fails to teach the specific dryer (flotational dryer with air bars), the reference does teach using a noncontactless dryer as detailed in col. 3, line 30 – col. 4, line 20).  Daane et al. (4,785,986) teaches that flotational dryers with air bars are well known in the art to dry elongated webs.  The combination of the references to add a noncontactless flotational dryer to the apparatus of Rantanen et al. (6,733,636) would be expected to speed up drying process by drying both sides simultaneously as well as improving the drying capacity and reducing the energy output for the dryer thereby increasing lifetime of the dyers (Daane et al. (4,785,986) abstract), not to mention preventing cracking and damages to the web.  In addition, it is noted that the rejection is over apparatus claims not method claims.  The prior art only has to provide a structure that is capable of performing in the manner claimed and not necessarily have ever been intended to be used in this manner.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure.  If the prior art structure is capable of performing the claimed use then it meets the claim.  In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

Appellant argued that the second coated is a free span slot die coater and very different system than one using a free span slot die coater to coat a paper web.
The Examiner agrees and Tanley et al. (2020/0101485) teaches using such a free span slot die coater for coating paper webs and would be capable of being used in Rantanen et al. (6,733,636) apparatus as both apparatus are used for coating paper webs.  In Fig. 2, Rantanen et al. (6,733,636) depicts using a coated (16) that does not have a backing roller in combination with second coated (19) which has a backing roller and hence would suggest that using any combination of free span slot die coater and a non-free span die coater would be envisioned and be capable in manufacturing coated webs.
 Again, it is noted that the rejection is over apparatus claims not method claims.  The prior art only has to provide a structure that is capable of performing in the manner claimed and not necessarily have ever been intended to be used in this manner.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure.  If the prior art structure is capable of performing the claimed use then it meets the claim.  In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

Appellant argued claims 7 limitations are not taught with regards to the moisture content.
Rantanen et al. (6,733,636) teaches controlling moisture content of the coated webs (col. 5, lines 35-40) and hence would have the capability of controlling the moisture content of the layers as well especially since the web  has coatings thereon and hence would affect the moisture content from a drying apparatus.  This has been addressed above with the 35 USC 112 as well as the fact that the rejection is over apparatus claims not method claims and the limitations are method limitation and provide no further structure.  The prior art only has to provide a structure that is capable of performing in the manner claimed and not necessarily have ever been intended to be used in this manner.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure.  If the prior art structure is capable of performing the claimed use then it meets the claim.  In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

Appellant argued claims 3,5 and 6 are not combinable as prior at teaches paper webs and no reason to use metallic webs.
	The combination rejection teaches an apparatus for coating webs, and since the claims are apparatus claims and not method claims, the apparatus has to have the capability to perform the method and this combination including Fukumura et al. (5,674,556) and Montello et al. (2010/0206350) teach coating both sides of a metallic web and drying using a flotational dryer. 
Again, it is noted that the rejection is over apparatus claims not method claims.  The prior art only has to provide a structure that is capable of performing in the manner claimed and not necessarily have ever been intended to be used in this manner.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure.  If the prior art structure is capable of performing the claimed use then it meets the claim.  In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WILLIAM KRYNSKI/
Director Designee, TC 1700

Conferees:
/KELLY M GAMBETTA/
Primary Examiner, Art Unit 1715

/Benjamin L. Utech/
Primary Examiner
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.